Citation Nr: 1424795	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for radiculopathy of the left leg, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for sciatica of the right leg, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for residuals of a stroke, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected disability.

11.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability. 

12.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009, May 2010 and January 2012 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  The Veteran agreed to have an attorney associated with his representative's office assist him at the hearing.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As an initial matter, the Board finds that a remand for outstanding records is warranted.  A March 2014 medical note from the Veteran's private physician, Dr. Elliot, indicates ongoing medical treatment.  A review of the evidence shows private medical treatment records dating up to August 2011.  Therefore, treatment records from Dr. Elliot should be requested on remand.  

In addition, at his April 2014 videoconference hearing, the Veteran stated that he was receiving medical treatment from the Mountain Home VA Medical Center (VAMC).  A review of the Veteran's entire file reveals VA treatment records dating up to June 2013.  The VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because these records are potentially probative and are deemed to be constructively of record, they must be obtained.  

Regarding the Veteran's service connection claims for hearing loss and tinnitus, he contends that that he is entitled to service connection due to noise exposure during active duty service.  Specifically, at his April 2014 videoconference hearing, the Veteran stated that he worked as a teletype repairman while in service and was exposed to noisy machines.  He also stated that he was exposed to weapons fire during service.  

VA is to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination for either claim.  

A remand is required to provide the Veteran with a VA audiological examination to ascertain whether any current hearing loss in either ear is due to his active duty service.  The examination should also include a medical opinion as to whether the Veteran has tinnitus related to his active duty service.

Regarding the claims for service connection for a lumbar spine disability, radiculopathy of the left leg, sciatica of the right leg, and a right hip disability, the Board notes that the Veteran has claimed that these disorders are secondary to his service-connected right ankle disability.  A June 2008 VA treatment records shows that the Veteran was diagnosed with degenerative joint disease of the lumbar spine with extreme radicular pain in the lower left extremity.  A December 2008 private treatment record indicates that the Veteran underwent back surgery for a one level decompression L4-5 and herniated disc.  An April 2009 VA treatment record shows that the Veteran complained of low back and hip pain.  

At his April 2014 hearing, the Veteran stated that while in service, his "shipboard duty" contributed to his back pain.  He also stated that his severe injury to his right foot has caused other injuries and problems with his knees and hip.  

The Veteran has not been afforded VA examinations for these claims.  McLendon, 20 Vet. App. at 81.  A VA examination and medical opinion is necessary to determine whether any current lumbar spine disability, radiculopathy of the left leg, sciatica of the right leg, and right hip disability had its onset in service or is otherwise related to active duty service; or, is caused or aggravated by a service-connected disability.   

Regarding the Veteran's service connection claim for a left knee disability, a November 2010 private treatment record shows that he was treated for left anterior knee pain.  The Veteran indicated decreased range of motion, instability and difficulty ambulating.  The Veteran was diagnosed with joint localized left knee pain.  At his April 2014 videoconference hearing, the Veteran stated that while in service, he would hit his kneecap on the steel plates located on the stairwells of the ship.  

The Veteran has not been afforded VA examination for this claim.  McLendon, 20 Vet. App. at 81.  A VA examination and medical opinion in necessary to determine whether any current left knee disability had its onset in service or is otherwise related to his active duty service.

Regarding the claims of service connection for hypertension, residuals of a stroke and a heart disorder, a December 2006 VA treatment note indicates that the Veteran was taking blood pressure medication.  A January 2007 private treatment record shows that the Veteran was diagnosed with hypertension.  A March 2008 VA treatment record shows blood pressure readings of 163/90 and a repeat reading of 123/78.  

The Veteran states that he suffered a stroke in 1995.  A March 2008 VA treatment record indicates a stroke by history, but no present symptoms.  

The Veteran also states that he suffers from a heart disorder.  A March 2011 private treatment record indicates that results from an EKG shows that no significant ischemia was detected.  At his April 2014 videoconference hearing, the Veteran testified that his claimed hypertension, residuals from a stroke and heart disorder were manifested by pain from his service-connected right ankle disability. 

The Veteran has not been afforded VA examinations for these claims.  McLendon, 20 Vet. App. at 81.  A VA examination and medical opinion is necessary to determine whether any current hypertension, residuals from a stroke and heart disorder had its onset in service or is otherwise related to his active duty service; or, is caused or aggravated by a service-connected disability.   

Regarding the Veteran's service connection claim for a psychiatric disorder, the Veteran states that his service-connected right ankle disability has caused anxiety and depression.  A September 2010 private treatment note shows that the Veteran was diagnosed with an anxiety state, not otherwise specified.  The examiner indicated that the Veteran denied loss of concentration, restlessness, sleep disturbances and suicidal ideations.  A June 2011 private treatment note shows that the Veteran was diagnosed with chronic posttraumatic stress disorder.  The Veteran noted that he suffered from flashbacks and intrusive thoughts due to his active duty service.  The Veteran also noted a disinterest in life, relationship problems, irritability and hypervigilance.  

The Veteran has not had a VA psychiatric examination, nor has a medical opinion been provided to determine whether his claimed acquired psychiatric disorder had its onset during his active duty service; or, is caused or aggravated by a service-connected disability.  VA must obtain medical evidence addressing this question because doing so is necessary to adjudicate his appeal.  McLendon, 20 Vet. App. at 81.

The Veteran's TDIU claim is intertwined with the service connection claims on appeal.  Accordingly, adjudication of the TDIU claim must await development and readjudication of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA for Dr. Elliot, as well as any other private doctor who has treated the Veteran's claimed disabilities.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's claimed disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's more recent treatment records (since June 2013) from the Mountain Home VAMC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of any current hearing loss and tinnitus.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current lumbar spine disability, radiculopathy of the left leg, sciatica of the right leg, right hip and left knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disabilities are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

If not, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected right ankle caused or aggravated (permanently worsened) any current lumbar spine disability, radiculopathy of the left leg, sciatica of the right leg and right hip disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current hypertension, residuals of a stroke and heart disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disorders are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

If not, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected right ankle caused or aggravated (permanently worsened) any current hypertension, residuals of a stroke and heart condition disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current psychiatric disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disorders are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

If not, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected right ankle caused or aggravated (permanently worsened) any current psychiatric disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Finally, readjudicate the appeal, to include the claim for TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

